Citation Nr: 9907306	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Agent Orange 
exposure residuals to include cancerous mole excision 
residuals.  

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $11,556.00.  

3.  Whether the veteran submitted a timely notice of 
disagreement with the January 1993 decision of the North 
Little Rock, Arkansas Regional Office's Committee on Waivers 
and Compromises denying waiver of recovery of an overpayment 
of Department of Veterans Affairs improved pension benefits 
in the amount of $1,323.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 
1972.  In December 1991, the North Little Rock, Arkansas, 
Regional Office (RO) proposed to reduce and to eventually 
terminate the veteran's Department of Veterans Affairs (VA) 
improved pension benefits due to his receipt of additional 
income.  In March 1992, the RO notified the veteran that it 
had given him the incorrect rates to which his VA improved 
pension benefits would be reduced; provided him with the 
correct rates; and then effectuated the proposed reduction.  
The RO informed the veteran that the adjustment "results in 
an overpayment of benefits" to him.  The veteran was told 
that he would be "notified shortly of the exact amount of 
the overpayment."  On March 19, 1992, the veteran was 
informed in writing of an overpayment of VA improved pension 
benefits in the amount of $11,556.00 and his waiver rights.  
In a December 2, 1992 written statement, the veteran advanced 
that he wished "to be considered for a waiver of the debt of 
$12,645.00."  The written statement was received on December 
9, 1992.  In January 1993, the Committee on Waivers and 
Compromises (Committee) of the RO determined that (1) the 
veteran had not requested waiver of recovery of an 
overpayment "created by an award on March 4, 1992" within 
180 days of notification of the debt; (2) concluded that the 
veteran was at fault in the creation of the overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $1,323.00; (3) determined there was no 
willful intention on the part of the veteran to commit fraud, 
to misrepresent a material fact, or to exercise bad faith in 
the creation of the overpayment; and (4) denied the veteran's 
request for waiver of recovery of the overpayment.  In 
January 1993, the veteran was informed in writing of the 
adverse decision and his appellate rights.  On September 20, 
1993, the veteran was informed in writing of an overpayment 
of VA improved pension benefits in the amount of $3,465.45 
and his waiver rights.  In September 1993, the veteran 
submitted a notice of disagreement with the creation of an 
overpayment of VA improved pension benefits in the amount of 
$3465.45.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 RO decision which denied 
service connection for Agent Orange exposure residuals to 
include cancerous mole excision residuals.  In July 1994, the 
veteran submitted a notice of disagreement with the denial of 
service connection.  In October 1994, the RO informed the 
veteran in writing that its September 1993 calculation of the 
overpayment of VA improved pension benefits was incorrect and 
conveyed that the actual amount of the overpayment was 
$1,014.63.  In May 1995, the RO issued a statement of the 
case to the veteran and his accredited representative 
addressing the issue of the veteran's entitlement to service 
connection for Agent Orange exposure residuals.  In May 1995, 
the veteran submitted a substantive appeal from the denial of 
service connection.  In May 1997, the veteran was afforded a 
hearing before the undersigned Member of the Board sitting at 
the RO.  In August 1997, the Board remanded the veteran's 
claim for service connection to the RO for additional 
development of the record.  

In February 1998, the Committee determined that (1) the 
veteran had not submitted a timely request for waiver of 
recovery of an overpayment of VA improved pension benefits in 
the amount of $11,556.00; (2) the veteran had not submitted a 
timely notice of disagreement with the Committee's January 
1993 denial of waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $1,323.00; and (3) 
concluded that there was bad faith on the veteran's part in 
the creation of the overpayment of VA improved pension 
benefits in the amount of $1,014.63 and denied his request 
for waiver of recovery of the overpayment.  In April 1998, 
the veteran submitted a notice of disagreement with the 
Committee's February 1998 decision.  In July 1998, the 
Committee granted waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $1,014.63.  In 
July 1998, the RO issued a statement of the case to the 
veteran and his accredited representative which addressed the 
issues of the veteran's entitlement to waiver of overpayments 
of VA improved pension benefits in the amounts of $11,556.00 
and $1,323.00.  In August 1998, the veteran submitted a 
substantive appeal from the Committee's February 1998 
decision.  The veteran was afforded a hearing before a VA 
hearing officer in July 1998.  The veteran has been 
represented throughout this appeal by Disabled American 
Veterans.  


FINDINGS OF FACT

1.  On March 19, 1992, the veteran was informed in writing of 
an overpayment of VA improved pension benefits in the amount 
of $11,556.00 and his waiver rights.  

2.  A request for waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $11,556.00 was 
received by the RO on December 9, 1992.  

3.  In January 1993, the Committee determined that the 
veteran was at fault in the creation of the overpayment of VA 
improved pension benefits in the amount of $1,323.00 and 
denied his request for waiver of recovery of the overpayment.  
In January 1993, the veteran was informed in writing of the 
adverse decision and his appellate rights.  

4.  The veteran did not submit a timely notice of 
disagreement with the Committee's January 1993 determination.  
In July 1998, the RO issued a supplemental statement of the 
case to the veteran and his accredited representative which 
informed the veteran that he had not submitted a timely 
notice of disagreement.  




CONCLUSIONS OF LAW

1.  A timely request for waiver of recovery of an overpayment 
of VA improved pension benefits in the amount of $11,556.00 
was not received.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 1.963 (1998).  

2.  The veteran did not submit a timely notice of 
disagreement with the January 1993 Committee denial of waiver 
of recovery of the overpayment of VA improved pension 
benefits in the amount of $1,323.00.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.201, 20.200, 20.201, 20.302(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Overpayment

The veteran asserts on appeal that recovery of the 
overpayment of VA improved pension benefits in the amount of 
$11,556.00 should be waived as such action would result in 
undue financial hardship on his family.  There shall be no 
recovery of payments or overpayments (or any interest 
thereon) of any benefits under any of the laws administered 
by the Secretary whenever the Secretary determines that 
recovery would be against equity and good conscience, if an 
application for relief is made within 180 days from the date 
of notification of the indebtedness by the Secretary to the 
payee, or within such longer period as the Secretary 
determines is reasonable in a case in which the payee 
demonstrates to the satisfaction of the Secretary that such 
notification was not actually received by such payee within a 
reasonable period after such date.  38 U.S.C.A. § 5302(a) 
(West 1991 & Supp. 1998).  The provisions of 38 C.F.R. 
§ 1.963 (199) clarify that:

  (a)	General.  Recovery of 
overpayments of any benefits made under 
laws administered by the VA shall be 
waived if there is no indication of 
fraud, misrepresentation, or bad faith on 
the part of the person or persons having 
an interest in obtaining the waiver and 
recovery of the indebtedness from the 
payee who received such benefits would be 
against equity and good conscience.  
  (b)	Application.  A request for 
waiver of an indebtedness under this 
section shall only be considered:
  (1)	If made within 2 years 
following the date of a notice of 
indebtedness issued on or before March 
31, 1983, by the VA to the debtor, or  
  (2)	Except as otherwise provided 
herein, if made within 180 days following 
the date of a notice of indebtedness 
issued on or after April 1, 1983, by the 
VA to the debtor.  The 180 day period may 
be extended if the individual requesting 
waiver demonstrated to the Chairperson of 
the Committee on Waivers and Compromises 
that, as a result of an error by either 
the VA or the postal authorities, or due 
to other circumstances beyond the 
debtor's control, there was a delay in 
such individual's receipt of the 
notification of indebtedness beyond the 
time customarily required for mailing 
(including forwarding).  If the requester 
does substantiate that there was such a 
delay in the receipt of the notice of 
indebtedness, the Chairperson shall 
direct that the 180 day period be 
computed from the date of the requester's 
actual receipt of the notice of 
indebtedness.  

On March 19, 1992, the veteran was informed in writing of an 
overpayment of VA improved pension benefits in the amount of 
$11,556.00 and his waiver rights.  In December 1992, the 
veteran submitted a written request for waiver of recovery of 
"the debt of $12,645.00."  The veteran's request was 
received by the RO on December 9, 1992.  A December 1992 
Referral of Indebtedness to the Committee on Waivers and 
Compromises (VA Form 4-1042) conveys that: the original 
amount of the veteran's March 1992 indebtedness was 
$11,556.00; the sum of $234.00 had been recovered; an 
additional indebtedness in the amount of $1,323.00 had been 
created in October 1992; and the veteran's principal balance 
was $12,645.00.  

In an October 1997 written statement, the veteran and his 
wife requested "a complet (sic) waiver of all debts to the 
VA, U. S. Goverment (sic), or the DVA."  At the July 1998 
hearing on appeal, the veteran testified that recovery of the 
overpayment of VA improved pension benefits from him would 
cause severe financial hardship to his family.  The veteran's 
wife acknowledged that she and the veteran had filed the 
veteran's request for waiver of an overpayment of VA improved 
pension benefits in the amount of $12,645.00 in December 
1992.  

The Board has reviewed the probative evidence of record.  The 
veteran was informed in writing of an overpayment of VA 
improved pension benefits in the amount of $11,526.00 and his 
waiver rights on March 19, 1992.  A request for waiver of 
recovery of the overpayment was received by the RO on 
December 9, 1992, more than 180 days after the date of a 
notice of indebtedness.  The veteran has not alleged that 
there was a delay in his receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  While the Board is sympathetic to the veteran's 
plea, he does not meet the basic eligibility requirements for 
waiver of recovery of an indebtedness under 38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 1998) and 38 C.F.R. § 1.963 
(1998).  He is not eligible as a matter of law.  In reviewing 
a comparable factual scenario, the United States Court of 
Veterans Appeals (Court) has held that where the law and not 
the evidence is dispositive of an appellant's claim, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the veteran's 
application is denied.  


I.  Timely Notice of Disagreement

In January 1993, the Committee determined that the veteran 
was at fault in the 


creation of an overpayment of VA improved pension benefits in 
the amount of $1,323.00 and denied his request for waiver of 
recovery of the overpayment.  In January 1993, the veteran 
was informed in writing of the adverse decision and his 
appellate rights.  The veteran did not submit a notice of 
disagreement within one year of the determination.  In July 
1998, the RO issued a supplemental statement of the case to 
the veteran and his accredited representative which informed 
the veteran that he had not submitted a notice of 
disagreement within the one year time limit.  Therefore, the 
Board finds that the veteran was informed of the reason for 
the decision and had an opportunity to contest the reason for 
the decision.  The veteran's due process rights were 
satisfied.  

The threshold question to be answered is whether the veteran 
submitted a timely notice of disagreement.  If he had not 
submitted a timely notice of disagreement, then his appeal 
fails.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996).  

The VA imposes certain duties on a veteran seeking VA 
compensation.  If he disagrees or is otherwise dissatisfied 
with a RO's decision, the veteran has a duty to express his 
disagreement with the determination filing a notice of 
disagreement and to timely perfect the appeal by filing a 
substantive appeal following the issuance of a statement of 
the case.  See 38 C.F.R. §§ 20.201, 20.202, 20.302(a), (b) 
(1998).  As to the first step of initiating appellate review, 
the veteran is to submit a notice of disagreement within one 
year from the date of notice of the adverse decision.  See 
38 C.F.R. § 20.302(a) (1998).  After the preparation and 
mailing of the statement of the case, the veteran then has the 
burden of submitting a timely substantive appeal.  The 
provisions of 38 U.S.C.A. § 7105 (West 1991) direct, in 
pertinent part, that:  

  (a)  Appellate review will be initiated 
by a notice of disagreement and completed 
by a substantive appeal after a statement 
of the case is furnished as prescribed in 
this section.  Each appellant will be 
accorded hearing and representation 
rights pursuant to the provisions of this 
chapter and regulations of the Secretary.  
  (b)(1)  Except or 
determination.  ...  

***

  (c)  If no notice of disagreement is 
filed in accordance with this chapter 
within the prescribed period, the action 
or determination shall become final and 
the claim will not thereafter be reopened 
or allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title.  

  (d)(1)  Where the claimant, or the 
claimant's representative, within the 
time specified in this chapter files a 
notice of disagreement with the decision 
of the agency of original jurisdiction, 
such agency shall prepare a statement of 
the case.  ...  

***

  (d)(3)  ...  The claimant will be 
afforded a period of sixty days from the 
date of the statement of the case is 
mailed to file the formal appeal.  ...  The 
agency of original jurisdiction may close 
the case for failure to respond after 
receipt of the statement of the case, but 
questions as to timeliness or adequacy of 
response shall be determined by the Board 
of Veterans' Appeals.  38 U.S.C.A. § 7105 
(West 1991) (emphasis added); see also 
38 C.F.R. § 20.302(b) (1998).  

As noted by the RO in the July 1998 supplemental statement of 
the case, the veteran did not enter a timely notice of 
disagreement with the Committee's January 1993 determination.  
The decision is therefore final and the Board does not have 
jurisdiction of the issue.  


ORDER

Waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $11,556.00 is denied.  The veteran 
did not submit a timely notice of disagreement with the 
January 1993 Committee decision denying waiver of recovery of 
an overpayment of VA improved pension benefits in the amount 
of $1,323.00.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for Agent Orange exposure residuals to include 
cancerous mole excision residuals.  In her January 1999 
Informal Hearing Presentation, the national accredited 
representative notes that the RO had conducted the additional 
development requested by the Board's August 1997 remand 
instructions.  She advances that "it does not appear [that] 
the RO has considered the case based on the evidence obtained 
or provided a supplemental statement of the case 
thereafter."  

In reviewing the claims file, the Board observes that the 
statements of the case issued to the veteran and his 
accredited representative address neither the additional 
evidence submitted into the record since the Board's August 
1997 remand.  Accordingly, this case is REMANDED for the 
following action:

The RO should issue a supplemental 
statement of the case to the veteran and 
his accredited representative which 
includes a discussion of the evidence 
submitted into the record since the 
August 1997 Board remand.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

